Order, Supreme Court, New York County (Paula Omansky, J.), entered October 3, 1994, which granted petitioner’s motion for reargument and therein adhered to a prior order, same court and Justice, entered March 30, 1994, dismissing the proceeding as time-barred, unanimously affirmed, without costs.
The pro se petitioner improperly added the Teachers’ Retirement System to the caption without court leave when she moved to "reargue” the court’s order dismissing her CPLR article 78 petition against the Board of Education (CPLR 305 [a]; 1003). Nor should leave be granted to add the Teachers’ Retirement System as a party since, as the IAS Court held in "adhering]” to its prior order, even if petitioner had included the Teachers’ Retirement System in her original petition against the Board of Education, that petition, served on February 1,1994, would have been barred by the four-month Statute of Limitations (CPLR 217) insofar as it challenged the September 3, 1993 determination of the Teachers’ Retirement *27System that petitioner was ineligible for a retirement allowance. Concur—Ellerin, J. P., Kupferman, Asch, Williams and Tom, JJ.